Citation Nr: 0405431	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  00-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension, to include extraschedular 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


REMAND

Following a careful review of the record, the Board observes 
that the medical evidence currently of record does not 
adequately address the degree of severity or functional 
impairment the veteran's non-service connected disabilities 
cause in his capacity for performing substantially gainful 
employment.  As such, the Board is of the opinion that 
further examination of the veteran would be of assistance to 
the Board in determining the appropriate disposition of this 
matter.

The veteran contends that he is disabled, in part, due to a 
respiratory disorder which has not been evaluated for VA 
purposes.  Clinical records document outpatient treatment for 
respiratory complaints, variously evaluated as allergic 
rhinitis, chronic pharyngitis, and throat irritation.  An 
October 2001 report notes the veteran underwent laryngoscopy 
sometime during the previous year, however, a report of this 
evaluation has not been associated with the claims file.  
Additionally, the Board notes that a notation contained in an 
April 2003 outpatient report indicates the veteran developed 
a respiratory condition of such severity that "prevented him 
to continue doing remunerative jobs."  Thus, further medical 
assessment is warranted to evaluate any respiratory disorder.

In connection with his claim for non-service connected 
pension benefits, the veteran has been evaluated with 
psychiatric disability, diagnosed as depressive disorder, 
among other disabilities.  With respect to this particular 
disorder, the RO, in its rating determinations have evaluated 
this condition as 10 percent disabling under Diagnostic Code 
9434, finding the veteran's symptomatology productive of no 
more than mild impairment.  Examination in conjunction with 
these earlier rating determinations referenced a Global 
Assessment of Functioning (GAF) score of 70 associated with 
the veteran's psychiatric disorder.  More recently, during an 
April 2003 psychiatric assessment, a GAF score of 55 was 
assessed, suggesting greater psychiatric impairment than 
previously evaluated.  With regard to these earlier 
examinations, the record indicates the veteran's file was not 
made available to the examiners for review.

Moreover, in this case, there appear to be outstanding 
treatment records which are relevant to the issue presented 
for appellate consideration that have not been associated 
with the claims file.  The record discloses the veteran 
received private psychiatric treatment from July 1981 to 
August 1996.  These records have not been associated with the 
claims file.  It is the opinion of the Board that another 
attempt should be made to obtain these records.

Finally, a review of the record discloses that the veteran 
apparently was last gainfully employed in May 2000.  However, 
in his October 1999 Application For Compensation Or Pension, 
VA Form 21-526, the veteran reported he last worked in June 
1979.  It is the opinion of the Board that clarification is 
required on this question. 

The Board finds that the current record is inadequate to 
render a fully informed decision on the issue on appeal.  
Thus, further evidentiary development is warranted in this 
matter.  In this regard, contemporaneous and thorough 
examination would be of assistance in clarifying the nature 
of the veteran's disabilities and would be instructive with 
regard to the appropriate disposition of the issue submitted 
for appellate consideration.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board determines that 
further development of the case is 



warranted.  In view of the above, the case is remanded to the 
RO via the Appeals Management Center in Washington DC for the 
following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159(b) (2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment of any more 
recent treatment he has received.  With any 
necessary authorization from the veteran, the 
RO should attempt to obtain copies of 
pertinent treatment records identified by the 
veteran in response to this request, which 
have not been associated with the claims 
file, to include records from Centro Comunal 
De Salud Mental.

3.  The veteran should be requested to 
furnish clarifying information regarding his 
post service employment history.

4.  The veteran should be afforded 
appropriate VA examinations in order to 
ascertain the nature, severity, and 
manifestations of all disorders which may be 
present, to specifically include depressive 
disorder, colonic diverticulosis/irritable 
bowel syndrome, hypertension, prostate 
condition, and respiratory condition.  The 
claims file should be made available to the 
examiners for review in conjunction with the 
examinations, and this fact should be so 
indicated in the medical reports.  The 
examiners are requested to report complaints 
and clinical findings in detail.  Any 
indicated studies, to include x-ray studies 
and specialized tests, should be performed.  
The primary purpose of the examination is to 
assess the severity of the veteran's 
disabilities and to quantify the degree of 
social and industrial impairment caused by 
each disability.  Each examiner is 
specifically requested to offer an opinion as 
to the degree of impairment of the veteran to 
perform substantially gainful employment 
attributable individually to each condition, 
if any, and the overall impairment to perform 
substantially gainful employment by the 
combination of disorders, if any.  A complete 
rationale should be provided for any opinions 
expressed.

5.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond. 

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




